Exhibit 10.1

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into by and between MEDNAX SERVICES, INC., a Florida corporation
(“Employer”), and ROGER J. MEDEL, M.D. (“Employee”), effective as of the 1st day
of July, 2019.

RECITALS

WHEREAS, Employer and Employee are the parties to that certain Employment
Agreement, effective as of August 7, 2011, as amended by that certain First
Amendment to Employment Agreement between Employer and Employee dated October 4,
2017 (as amended, the “Employment Agreement”); and

WHEREAS, Employee has requested and Employer has agreed to amend the Employment
Agreement as provided herein, and effective as of the date hereof, to
effectively reduce Employee’s annual salary from a gross annual salary of
$1,000,000.00 to a net annual salary of $1.00; and

WHEREAS, Employer and Employee agree that the reduction in salary herein shall
not constitute “Good Reason,” as defined in the Employment Agreement, and shall
not trigger any severance obligations on the part of Employer.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:

1. All capitalized terms used but not otherwise defined in this Amendment have
the meanings provided in the Employment Agreement.

2. Section 2.1 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

“2.1. Base Salary.

(a) Employee’s annual base salary will be a net amount of $1.00 per year after
applicable taxes (including taxes on imputed income), withholdings and
deductions (the “Base Salary”), beginning July 1, 2019, and continuing during
the Employment Period; provided, however, that at all times Employee shall be
paid a minimum gross annual salary of $23,660.00 per year, subject to such
increase as required under applicable law in order for Employee to be exempt
from overtime under the Fair Labor Standards Act, and further subject to
applicable withholdings and deductions and the additional amount set forth in
Section 2.1(b).

(b) Notwithstanding Section 2.1(a), Employer shall provide Employee with an
additional amount of gross annual salary, if any, equal to applicable
withholding and employment taxes and deductions due with respect to taxable
perquisites or Employer provided group health and welfare benefits such that the
after tax amount paid to the Employee shall be $1.00 as set forth in
Section 2.1(a); provided, however, that for purposes of clarity, Employee is and
will remain responsible for payment of Employee’s portion of any and all taxes



--------------------------------------------------------------------------------

incurred on any Performance Bonus (as defined below) as well as any equity
awards issued to Employee, neither of which will factor into the calculation of
Employee’s net annual salary under Section 2.1(a) or for purposes of the
additional gross annual salary payment in this Section 2.1(b). Any determination
regarding the amount of gross annual salary to be paid to Employee pursuant to
this Section 2.1(b) shall be made by Employer in consultation with such
accounting and tax professionals as Employer considers necessary (with all costs
related thereto paid by Employer).

(c) The Compensation Committee of the Mednax Board (the “Compensation
Committee”) shall review the amount of Employee’s Base Salary on an annual basis
no later than ninety (90) days after the beginning of Employer’s fiscal year.
During the term of the Agreement, the Compensation Committee may approve
increases to Employee’s Base Salary, which will then become the Base Salary for
purposes of this Agreement; provided, however, that Employee’s Base Salary shall
not exceed the Prior Base Salary.”

3. Section 2.2 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

“2.2. Performance Bonus. During the Employment Period, Employee shall be
eligible for an annual bonus (the “Performance Bonus”) in accordance with
incentive programs approved or revised during the term of this Agreement by the
Compensation Committee, which programs shall contemplate a target bonus payment
in the gross amount of at least One Hundred Fifty Percent (150%) up to a maximum
bonus opportunity of Three Hundred Percent (300%) of the Prior Base Salary, in
any case less applicable withholdings and deductions, upon the fulfillment of
reasonable performance objectives set by the Compensation Committee. The
Compensation Committee may adjust the target and maximum bonus at its discretion
during the term of this Agreement but not below the levels set forth in the
preceding sentence. Each Performance Bonus shall be paid in the calendar year
immediately following the calendar year in which it is earned as soon as
practicable after the audited financial statements for Employer for the year for
which the bonus is earned have been released; provided, however, that if
calculation of Employee’s Performance Bonus within such time is not
administratively practicable due to events beyond the control of Employer, then
Employer may delay payment of the Performance Bonus provided that the payment is
made during the first taxable year of Employee in which the calculation of the
amount of the payment is administratively practicable.”

4. Section 3.2 of the Employment Agreement will be amended by adding the
following sentence at the end of the current Section 3.2:

“For purposes of any Employer benefit plans that base benefit levels or
contributions on Employee’s base salary, such benefit levels or contributions
shall be based on the Prior Base Salary.”



--------------------------------------------------------------------------------

5. Section 5.2 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

“5.2. Disability. In the event of Employee’s Disability, Employer shall pay
Employee a gross aggregate amount equivalent to the Prior Base Salary, payable
in substantially equal monthly installments, less applicable withholdings and
deductions, over a period of twelve (12) months following the date of Employee’s
Disability, plus any amount due under Sections 5.10 and 5.11 hereof. Amounts
payable under this Section 5.2 are not intended to be in lieu of benefits under
any long-term disability plan. Employer may maintain and revise during the term
of this Agreement, and Employee’s entitlement to benefits under such plan, if
any, shall be determined solely by the plan’s terms.”

6. Section 5.4 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

“5.4. Termination by Employer Without Cause. If Employer terminates Employee’s
employment in accordance with Section 4.4, then Employer shall pay Employee’s
Base Salary through the termination date specified in Section 4.4 at the rate in
effect at such termination date, plus any amount due under Sections 5.10 and
5.11 hereof. In addition, Employer shall pay Employee a gross aggregate amount
equivalent to two (2) times the Prior Base Salary, payable in substantially
equal monthly installments over a period of twenty-four (24) months following
the termination date under the same conditions, less normal and standard
deductions under federal and state laws. Employee will also receive on the first
and second anniversaries of such termination date a payment equal to the greater
of:

(a) Employee’s most recent performance bonus paid prior to such termination
date, or

(b) The average of his earned performance bonus (expressed as a percentage of
the Prior Base Salary) for the previous three years preceding such termination
date, multiplied by the Prior Base Salary.”

7. Section 5.7 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

“5.7. Termination by Employee for Good Reason. If Employee’s employment under
this Agreement is terminated in accordance with Section 4.7, then Employer shall
pay Employee’s Base Salary through the termination date specified pursuant to
Section 4.7 at the rate in effect at such termination date, plus any amounts as
may be due under Sections 5.10 and 5.11 hereof. In addition, Employer shall pay
Employee a gross aggregate amount equivalent to two (2) times the Prior Base
Salary, payable in substantially equal monthly installments over a period of
twenty-four (24) months following the termination date under the same
conditions, less normal and standard deductions under federal and state laws.
Employee will also receive on the first and second anniversaries of such
termination date a payment equal to the greater of:

(a) Employee’s most recent performance bonus paid prior to such termination
date, or



--------------------------------------------------------------------------------

(b) The average of his earned performance bonus (expressed as percentage of the
Prior Base Salary) for the previous three years preceding such termination date,
multiplied by the Prior Base Salary.”

8. Section 5.8 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

“5.8. Termination of Employee in Connection With Change in Control of
Employer. If Employee’s employment under this Agreement is terminated in
accordance with Section 4.8, then Employer shall pay Employee’s Base Salary
through the termination date specified pursuant to Section 4.8 at the rate in
effect at such termination date, plus any amounts as may be due under
Section 5.10 hereof. In addition, Employee will receive the following severance
payments from Employer:

(a) A gross aggregate amount equivalent to three (3) times the Prior Base
Salary, payable in substantially equal monthly installments over a period of
thirty-six (36) months following the termination date under the same conditions,
less normal and standard deductions under federal and state laws.

(b) Within 90 days following such termination date, Employee will receive a lump
sum payment in an amount equal to three (3) times the greater of (1) his most
recent performance bonus paid prior to such termination date, or (2) the average
of his earned performance bonus (expressed as a percentage of the Prior Base
Salary) for the three years preceding such termination date, multiplied by the
Prior Base Salary.”

9. The final sentence of Section 5.12 of the Employment Agreement is hereby
deleted and replaced with the following:

“For services during the Transition Period, Employee shall be compensated at a
daily rate of equal to the Prior Base Salary divided by 365.”

10. Employee acknowledges and agrees that the changes set forth in this
Amendment are by mutual agreement of Employee and Employer and nothing contained
herein and no changes contemplated hereby constitute “Good Reason,” as defined
in the Employment Agreement.

11. Except as specifically amended hereby, the Employment Agreement is and
remains unmodified and in full force and effect and is hereby ratified and
confirmed.

12. This Amendment shall be governed by and construed in accordance with the
terms and conditions of the Employment Agreement, including the governing law
and dispute resolution provisions thereof.



--------------------------------------------------------------------------------

13. This Amendment may be executed in counterparts and both of such counterparts
shall for all purposes be deemed to be an original, and such counterparts shall
constitute one and the same instrument. The Amendment may be executed by
facsimile or other electronic signature.

[Remainder of page intentionally left blank; signatures follow on next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth below each party’s signature below and to be effective as of the date
first above written.

 

EMPLOYER:     EMPLOYEE: MEDNAX SERVICES, INC.     By:   /s/ Enrique J. Sosa,
Ph.D.    

/s/ Roger J. Medel, M.D.

Name:   Enrique J. Sosa Ph.D.    

Roger J. Medel, M.D.

Title:     Chairman, Compensation Committee, of MEDNAX, Inc.     Date: July 1,
2019     Date: July 1, 2019

[Signature Page to Second Amendment to Employment Agreement]